UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-01807 Value Line Larger Companies, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 9/30/11 is included with this Form. Value Line Larger Companies Fund, Inc. Schedule of Investments (unaudited) September 30, 2011 Shares Value COMMON STOCKS (97.9%) CONSUMER DISCRETIONARY (17.2%) AutoZone, Inc. * $ Coach, Inc. Comcast Corp. Class A DIRECTV Class A * Ford Motor Co. * Johnson Controls, Inc. Las Vegas Sands Corp. * McDonald’s Corp. Netflix, Inc. * Priceline.com, Inc. * Starbucks Corp. Target Corp. TJX Companies, Inc. (The) Viacom, Inc. Class B Walt Disney Co. (The) Yum! Brands, Inc. CONSUMER STAPLES (2.9%) PepsiCo, Inc. Sara Lee Corp. Sysco Corp. ENERGY (7.6%) Chevron Corp. ConocoPhillips Enterprise Products Partners L.P. Exxon Mobil Corp. Hess Corp. Marathon Petroleum Corp. Schlumberger Ltd. Suncor Energy, Inc. FINANCIALS (7.7%) BlackRock, Inc. Capital One Financial Corp. Discover Financial Services JPMorgan Chase & Co. M&T Bank Corp. Prudential Financial, Inc. U.S. Bancorp Wells Fargo & Co. HEALTH CARE (18.8%) Aetna, Inc. Agilent Technologies, Inc. * Allergan, Inc. Amgen, Inc. Biogen Idec, Inc. * Bristol-Myers Squibb Co. Express Scripts, Inc. * Gilead Sciences, Inc. * McKesson Corp. Medtronic, Inc. Novartis AG ADR Shares Value Novo Nordisk A/S ADR $ St. Jude Medical, Inc. Stryker Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * UnitedHealth Group, Inc. WellPoint, Inc. INDUSTRIALS (9.6%) Boeing Co. (The) Canadian National Railway Co. CSX Corp. Delta Air Lines, Inc. * Expeditors International of Washington, Inc. FedEx Corp. Northrop Grumman Corp. Tyco International Ltd. Union Pacific Corp. United Technologies Corp. INFORMATION TECHNOLOGY (22.5%) Accenture Ltd. Class A * Accenture PLC Class A Altera Corp. Analog Devices, Inc. Apple, Inc. * Cognizant Technology Solutions Corp. Class A * Corning, Inc. EMC Corp. * Google, Inc. Class A * Hitachi Ltd. ADR Intel Corp. International Business Machines Corp. Intuit, Inc. * Marvell Technology Group Ltd. * Micron Technology, Inc. * Motorola Solutions, Inc. NetApp, Inc. * Oracle Corp. QUALCOMM, Inc. TE Connectivity Ltd. Texas Instruments, Inc. Visa, Inc. Class A VMware, Inc. Class A * MATERIALS (8.2%) Air Products & Chemicals, Inc. Barrick Gold Corp. BHP Billiton Ltd. ADR Cliffs Natural Resources, Inc. E.I. du Pont de Nemours & Co. Ecolab, Inc. Mosaic Co. (The) Newmont Mining Corp. 1 Value Line Larger Companies Fund, Inc. September 30, 2011 Shares Value TELECOMMUNICATION SERVICES (2.2%) BCE, Inc. $ Telefonica S.A. ADR UTILITIES (1.2%) Duke Energy Corp. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (97.9%) (Cost $153,385,543) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (2.1%) NET ASSETS (1) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($168,093,780 ÷ 10,622,884 shares outstanding) $ * Non-income producing. For federal income tax purposes, the aggregate cost was $153,385,543, aggregate gross unrealized appreciation was $23,795,965, aggregate gross unrealized depreciation was$12,644,552 and the net unrealized appreciation was $11,151,413. ADR
